Citation Nr: 1626611	
Decision Date: 07/01/16    Archive Date: 07/14/16

DOCKET NO.  09-29 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to an initial, compensable disability rating for bilateral pes planus with disfigured toenails (bilateral foot disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fleming, Counsel

INTRODUCTION

The Veteran served on active duty from July 2001 until May 2006.

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2006 rating decision in which the RO, inter alia, granted service connection and assigned an initial, 0 percent (noncompensable) rating for bilateral pes planus with disfigured toenails, fifth toenail, effective May 27, 2006.

In January 2007, the Veteran filed a notice of disagreement (NOD) with regard to the noncompensable rating assigned for and bilateral pes planus with disfigured toenails.  The RO issued a statement of the case (SOC) in August 2007 and reissued the SOC in June 2009 so that it could be mailed to the Veteran's updated address.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2009.  The RO issued an SSOC in May 2012.

In February 2013, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge in Washington, DC; a transcript of that hearing is of record.

In June 2013, the Board, inter alia, remanded the claim for a higher rating for bilateral foot disability for further development.  After completing the requested development, the agency of original jurisdiction (AOJ) continued to deny the claim (as reflected in a January 2014 supplemental SOC (SSOC)) and returned the matter to the Board for further consideration.

In October 2015, the Board, in part, denied a rating in excess of 0 percent for bilateral foot disability.  The Veteran appealed that portion of the decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2016 Order, the Court granted a joint motion for partial vacatur and remand filed by representatives for both parties, vacating that portion of the decision in which the Board denied a rating in excess of 0 percent for bilateral foot disability, and remanding that matter for further proceedings consistent with the joint motion. 

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  The Veteran also has a separate paperless, electronic Virtual VA file.  A review of the Virtual VA file reveals that the documents in the Virtual VA file are either duplicative of those contained in the VBMS file or irrelevant to the issue on appeal.

As a final matter, the Board acknowledges that the issue of entitlement to higher disability ratings for status post lateral meniscectomy and debridement of the right knee was remanded by the Board for further evidentiary development in the October 2015 decision.  The Board's review of the claims file reveals that the AOJ is still taking action on this issue.  As such, the Board will not accept jurisdiction over this issue at this time, but it will be the subject of a subsequent Board decision, if otherwise in order.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  Since the May 27, 2006 effective date of the award of service connection, the Veteran's bilateral pes planus with disfigured toenails has been manifested by, at most, mild symptoms relieved by built-up shoe or arch support inserts.

3.  The applicable schedular criteria are adequate to rate this disability under consideration at all points pertinent to the appeal, and no claim for a total rating based on unemployability due to this disability has been reasonably raised.


CONCLUSION OF LAW

The criteria for an initial, compensable rating for bilateral pes planus with disfigured toenails are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 3.159, 4.1, 4.3, 4.7, 4.31, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014), includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).

As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In rating cases, a claimant must be provided with information pertaining to VA's assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (here, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, a July 2006 pre-rating letter provided notice to the Veteran regarding what information and evidence was needed to substantiate what was then a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA.  This letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.

After the award of service connection and the Veteran's disagreement with the initial rating assigned, no additional VCAA notice for the downstream higher rating issue was required.  See Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  Nonetheless, the June 2009 SOC set forth applicable criteria for evaluating foot disabilities-the timing and form of which suffices, in part, for Dingess/Hartman.  Thereafter, the claim was readjudicated in May 2012 and January 2013 SSOCs.  Cf. Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of VA treatment records, the reports of VA examinations, statements by the Veteran and an individual known by him, and the transcript of his Board hearing testimony.  Notably, the Veteran has not identified any additional existing evidence that is necessary for a fair adjudication of the claim on appeal.  The Board finds that no additional AOJ action to further develop the record in connection with this claim, prior to appellate consideration, is required.

During the February 2013 hearing, the Veteran was provided the opportunity to orally set forth his contentions before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the RO, Decision Review Officer, or Veterans Law Judge who chairs a hearing fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, the Board finds that, consistent with Bryant, there has been substantial compliance with section 3.103, and that the hearing was legally sufficient.  Here, during the February 2013 hearing, the undersigned identified the issues on appeal, to include the claim herein decided, and, specific to this claim, information was solicited regarding the current severity of the Veteran's bilateral foot disability.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  Id. at 497.  Although the undersigned did not explicitly suggest the submission of any specific, additional evidence, on these facts, such omission was harmless.  As noted above and below, following the hearing, the Board sought further development of the claim in June 2013.

In the June 2013 remand, the AOJ was instructed to, inter alia, arrange for the Veteran to undergo VA examination after all pertinent records were associated with the claims file.  A remand by the Board confers upon the veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v West, 11 Vet. App. 268, 271 (1998).

In July 2013, the AOJ sent a letter to the Veteran requesting information concerning any additional information and evidence with respect to his claim.  The Veteran did not respond to this request.  Additionally, the Veteran was afforded another VA examination for his bilateral foot disability in October 2013.  Accordingly, the Board finds that, with respect to the claim decided herein, the AOJ substantially complied with the Board's remand directives.  See Dyment v. West 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall, 11 Vet. App. 268 where Board's remand instructions were substantially complied with); see also D'Aries v. Peake, 22 Vet. App. 97, 105-106 (2008) (finding that substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.   Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the award of service connection and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Under Diagnostic Code 5276, pursuant to which pes planus is evaluated, a noncompensable rating is warranted for a mild disability with symptoms relieved by built-up shoe or arch support.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

A 10 percent rating is warranted for moderate flatfeet (bilateral or unilateral) with weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet.  Id.

A severe flatfoot disability, manifested by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities, warrants a 20 percent rating if unilateral and a 30 percent rating if bilateral.  Id.  

A pronounced flatfoot disability, manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances, warrants a 30 percent rating if unilateral and a 50 percent rating if bilateral.  Id.

The criteria in Diagnostic Code 5276 are conjunctive.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision means that all of the conditions listed in the provision must be met).  Compare Johnson v. Brown, 7 Vet. App. 9 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  See also Tatum v. Shinseki, 23 Vet. App. 152 (2009) (holding that 38 C.F.R. § 4.7 is not applicable when the ratings criteria are successive and not variable).

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Notably, pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59.  The application of 38 C.F.R. § 4.59 is not limited to arthritis-related claims.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Descriptive words such as "slight," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

The claimant bears the burden of presenting and supporting his or her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

An August 2006 VA examination report noted the Veteran's history of bilateral toenail removal in 2002; that he had oozing, crusting, and discharge from the toenails at the time, and that they have grown back.  Additionally, the report noted a history of flatfeet since 2005 with pain which worsened with physical activity (particularly, standing and walking) and which was relived with rest, medication, and arch supports.  The examiner diagnosed the Veteran with bilateral flatfeet, as described (x-rays of the feet were normal), and disfigured little toenails.  Notably, the examiner found no sign of "marked pronation medial tilted," normal plantar surface, normal Achilles tendon, good alignment, no claw feet, no dropped forefoot, no hammertoes, dorsiflexion of the toes not productive of pain, no Morton metatarsalgia, no hallux valgus or rigidus, and no pain on standing or walking during the examination.  The examiner concluded that the Veteran did not require corrective shoe wear.

In a January 2007 statement, the Veteran asserted that his toenails had been removed incorrectly in service, resulting in disfigurement and pain when caught on socks or when pressure is applied in shoes.  He also stated that his flat feet require him to wear supports in his shoes.  Additionally, the Veteran noted generally that these conditions, and other nonservice-connected conditions, cause him difficulty and discomfort in his employment as an air traffic controller when he stands at work.

In an August 2008 statement, the Veteran stated that he is required to climb up and down 7 to 8 stories daily in his work as an air traffic controller, which causes him pain in his feet.  A statement from the Veteran's employer, dated January 2007, confirmed that the Veteran must walk up 5 flights of stairs to reach the location where he performs his job, and must walk down 2 flights of stairs to reach a restroom facility.

During the February 2013 hearing, the Veteran testified that he wore inserts in his shoes which he purchased over the counter for his flat feet.  He stated that his feet hurt almost daily and that walking up and down stairs at his job as an air traffic controller caused his feet pain.  The Veteran also asserted that his toenails were originally removed incorrectly while in service and that they did not grow back in properly and at times got snagged on things.

In October 2013, the Veteran was afforded another VA examination.  The examiner diagnosed the Veteran with bilateral flat feet.  According to the Veteran's report, he started experiencing foot discomfort in service, was told he had flat feet, and was given orthotics to wear.  Since leaving service, however, the Veteran stated that he has not sought medical treatment for his flat feet.  Examination of the Veteran's feet revealed only that he has decreased longitudinal arch height on weight-bearing of both feet.  Examination was negative for pain on manipulation of the feet, swelling on use, characteristic calluses, extreme tenderness of plantar surface(s), marked deformity of the foot, marked pronation, weight-bearing line over or medial to the great toe, other extreme lower extremity deformity, inward bowing of the Achilles' tendon, marked inward displacement or severe spasm of the Achilles' tendon on manipulation, and other pertinent findings related to the feet.  The examiner also concluded that the Veteran's flatfeet did not impact his ability to function or work.

As for the Veteran's toenails, the October 2013 VA examiner noted that the Veteran had the toenails of both 5th toenails removed in service and that since then he has not had any problems or symptoms regarding his 5th toes or 5th toe toenails.  Examination of the Veteran's feet revealed no other foot or toenail issues, conditions, or deformities.  The VA examiner did not offer a diagnosis for the claimed bilateral 5th toenail condition as the Veteran's 5th toenails were normal.

Considering the pertinent evidence in light of the above, the Board finds that a compensable rating for bilateral foot disability is not warranted at any point since the May 27, 2006, effective date of the award of service connection.

When examined in August 2006, the examiner noted that the Veteran had bilateral, moderate flat feet, but examination revealed that that the Veteran experienced no pain on standing and walking in the office and that he did not require corrective shoe wear. No other foot or toenail symptoms, conditions, or disabilities were noted.

The October 2013 VA examination report reflects that the Veteran's bilateral flat feet were assessed as no more than mild, overall.  The examination revealed only that the Veteran had decreased longitudinal arch height on weight-bearing of both feet.  There was no evidence of pain on manipulation of the feet, swelling on use, characteristic calluses, extreme tenderness of plantar surface(s), marked deformity of the foot, marked pronation, weight-bearing line over or medial to the great toe, other extreme lower extremity deformity, inward bowing of the Achilles' tendon, marked inward displacement or severe spasm of the Achilles' tendon on manipulation, or other adverse findings related to the feet.  The examiner also noted that the Veteran's 5th toenails were normal, and that no functional or occupational impairment resulted either from the Veteran's flat feet or toenails.

Overall, the pertinent evidence of record reflects that from May 27, 2006, effective date of the award of service connection, the Veteran's bilateral pes planus with disfigured toenails has been manifested by no more than mild symptoms that have been relieved by built-up shoe or arch support inserts.  There has been no credible lay or any medical evidence of weight-bearing line over or medial to great toe, inward bowing of the tendo Achilles, pain on manipulation and use of the feet; marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities; or marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances.  Without such evidence, the Board finds the evidence does not show that the Veteran has symptoms that warrant a compensable disability rating at any point during the appeal period.

As noted above, evaluation of the disabilities rated on the basis of pain or limited motion also require application of the holdings in DeLuca, Burton, and Mitchell, which mandate, in turn, consideration of 38 C.F.R. §§ 4.40, 4.45, and 4.59.  38 C.F.R. § 4.40 requires consideration of functional loss, including the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, pain, weakness, and atrophy.  Likewise, 38 C.F.R. § 4.45 requires consideration of, in part, incoordination, impaired ability to execute skilled movements, painful motion, swelling, deformity, disuse atrophy, instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  Also, 38 C.F.R. § 4.59 requires consideration of such matters as unstable or mal-aligned joints, and crepitation as well as any painful arthritic motion.  Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint under 38 C.F.R. § 4.59.  Further regarding 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).

A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; see 38 C.F.R. § 4.40.

In this case, the Board acknowledges the findings of the parties to the Joint Motion that 38 C.F.R. § 4.59 is for discussion when evaluating this claim.  The Board also acknowledges that the Veteran has subjectively complained of pain in his feet.  However, under Diagnostic Code 5276, functional loss due to pain is explicitly contemplated as part of the diagnostic criteria used to evaluate the disability; hence, pain and tenderness, alone, do not provide an additional basis for any higher evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5276.  See also DeLuca, 8 Vet. App. at 204-07.  Further, the Board notes that, as discussed above, the diagnostic criteria governing the Veteran's service-connected bilateral foot disability are conjunctive, not disjunctive, meaning that each condition listed in the provision for the various ratings provided by the diagnostic criteria must be met in order to warrant assignment of that rating.  See Melson v. Derwinski, 1 Vet. App. 334  (1991).  

In this case, assignment of a 10 percent rating under Diagnostic Code 5276 would require not only pain on manipulation and use of the feet but also weight-bearing line over or medial to the great toe and inward bowing of the tendo Achillis.  In this case, no such symptoms have been shown at any time during the appeal period; to the contrary, each of the Veteran's VA examiners have specifically found him not to experience a weight-bearing line over or medial to the great toe or inward bowing of the tendo Achillis.  To assign a 10 percent rating based on the Veteran's subjective complaints of pain alone despite the explicit requirements of Diagnostic Code 5276 that a 10 percent rating requires not only pain but also multiple other symptoms would frustrate the function of the diagnostic criteria as set forth in 38 C.F.R. § 4.71a.  See also Melson, 1 Vet. App. at 337.  

In addition, although he subjectively reports pain, the Veteran is able to stand and walk on his feet.  Neither the August 2006 nor the October 2013 VA examiner observed foot pain on motion during examination.  Moreover, no functional impairment has been clinically shown, rendering a higher rating under 38 C.F.R. §§ 4.40 and 4.45 inappropriate.  Additionally, the Veteran has not alleged any specific functional loss other than pain or fatigue upon use, and medical examinations do not mention any restricted motion or function of the feet.  The Board thus concludes that the Veteran's symptomatology does not rise to the level of "painful motion with joint or periarticular pathology" to warrant a higher rating under 38 C.F.R. § 4.59.  As such, the Board finds that a higher disability rating for the Veteran's bilateral foot disability is not warranted based upon DeLuca and the provisions of 38 C.F.R. §§ 4.40, 4.45, or 4.59.

Turning to other diagnostic codes potentially applicable to right foot disability, the Board notes that they are not for application.  The medical evidence of record shows that the Veteran does not have weak foot, claw foot, anterior metatarsalgia, hallux valgus, hallux rigidus, hammer toe, or malunion/non-union of the tarsal or metatarsal bones to warrant a higher disability ratings under Diagnostic Code 5277, 5278, 5279, 5280, 5281, 5282 or 5283, respectively.  See 38 C.F.R. § 4.71a.

Also potentially applicable is Diagnostic Code 5284, which is used to rate other foot injuries.  Moderate residuals of foot injuries are rated 10 percent disabling; moderately severe residuals of foot injuries are rated 20 percent disabling; and severe residuals of foot injuries are rated 30 percent disabling.  A Note to Diagnostic Code 5284 provides that foot injuries with actual loss of use of the foot are to be rated 40 percent disabling.  38 C.F.R. § 4.71a.  Following comprehensive review of the record, the Board finds that the evidence as a whole demonstrates that the Veteran's symptoms are adequately addressed by the currently assigned diagnostic code and noncompensable rating.  At this point, the Veteran's symptoms have been clinically defined as no more than mild, and at least moderate overall foot impairment is not shown.

The disability also has not shown to involve any factor(s) warranting evaluation of the disability under any other provision(s).

The above determinations are based upon consideration of applicable provisions of VA's rating schedule.  Additionally, the Board finds that at no pertinent point has the Veteran's bilateral foot disability under consideration been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding on the part of the AOJ or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disabilities at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the AOJ or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating. Thun, supra.

In this case, the Board finds that the applicable schedular criteria are adequate to rate the Veteran's bilateral foot disability under consideration at all points pertinent to this appeal.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment.  The descriptive criteria such as mild, moderate, severe and pronounced, as well as the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59, allow for consideration of all aspects of disability in assigning the appropriate disability rating.  Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the Veteran's bilateral foot disability at issue.

The Board further notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  Here, however, the Veteran's bilateral foot disability is appropriately rated as a single disability affecting both feet.  Moreover, as the Board has fully considered all pertinent symptoms in evaluating the disability, the Board finds that the holding of Johnson is inapposite here.

Under these circumstances, the Board concludes that the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met, and that referral of this claim for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran has been employed as an air traffic controller throughout the appeal period.  Moreover, there is no evidence or allegation that he has effectively been rendered unemployable at any point pertinent to this appeal.  As such, a TDIU due to the disability under consideration has not been raised in conjunction with the higher rating claim herein decided, and need not be addressed.

For all the foregoing reasons, the Board finds that there is no basis for staged rating of the Veteran's bilateral pes planus with disfigured toenails pursuant to Fenderson, and that the claim for higher rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine, but finds that the preponderance of the evidence is against assignment of a compensable rating at any pertinent point.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial, compensable rating for bilateral pes planus with disfigured toenails is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


